Name: Council Decision 2012/514/CFSP of 24Ã September 2012 amending and extending Decision 2010/576/CFSP on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  criminal law;  Africa;  European construction;  information and information processing;  cooperation policy
 Date Published: 2012-09-25

 25.9.2012 EN Official Journal of the European Union L 257/16 COUNCIL DECISION 2012/514/CFSP of 24 September 2012 amending and extending Decision 2010/576/CFSP on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 September 2010, the Council adopted Decision 2010/576/CFSP on the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) (1), last modified by Decision 2011/537/CFSP (2). EUPOL RD Congo expires on 30 September 2012. (2) On 13 July 2012, the Political and Security Committee endorsed the recommendation that EUPOL RD Congo should be extended for one year, followed by a final transition phase of twelve months with the aim of handing over its tasks. (3) EUPOL RD Congo should therefore be extended until 30 September 2013. (4) It is necessary to lay down the financial reference amount intended to cover the expenditure related to EUPOL RD Congo for the period from 1 October 2012 to 30 September 2013. (5) It is also necessary to adapt certain provisions regarding to EU classified information. (6) EUPOL RD Congo will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/576/CFSP is hereby amended as follows: (1) In Article 1, paragraph 1 is replaced by the following: "1. The European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (hereinafter referred to as "EUPOL RD Congo" or "the Mission"), established by Joint Action 2007/405/CFSP, shall be extended for the period from 1 October 2010 to 30 September 2013."; (2) In Article 2, paragraph 1 is replaced by the following: "1. In order to improve the maturity and sustainability of the reform process of the Congolese National Police (PNC), EUPOL RD Congo shall assist the Congolese authorities in the implementation of the Police Action Plan and building the guidelines of the Strategic Framework. The Mission will contribute to local and international efforts for the reinforcements of PNC capabilities. EUPOL RD Congo shall focus on concrete activities and projects to underpin its action at the strategic level of the reform process, on capacity building and on enhancement of the interaction between the PNC and the wider criminal justice system with a view to better supporting the fight against sexual violence and impunity. EUPOL RD Congo shall work in close coordination with other Union, international and bilateral donors, with a view to avoiding duplication of efforts."; (3) In Article 7, paragraph 3 is replaced by the following: "3. All staff shall abide by the Mission-specific minimum security operating standards and the Mission security plan supporting the Union's field security policy. As regards the protection of EU classified information with which members of staff are entrusted in the course of their duties, all staff shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (3). (4) Article 12 is replaced by the following: "Article 12 Security 1. The Civilian Operation Commander shall direct the Head of Mission's planning of security measures and ensure their proper and effective implementation for EUPOL RD Congo in accordance with Articles 5 and 9. 2. The Head of Mission shall be responsible for the security of the Mission and for ensuring compliance with minimum security requirements applicable to the Mission, in line with the Union policy on the security of personnel deployed outside the Union in an operational capacity under Title V TEU, and its supporting instruments. 3. The Head of Mission shall be assisted by a Senior Mission Security Officer (SMSO), who shall report to the Head of Mission and also maintain a close functional relationship with the European External Action Service (EEAS). 4. EUPOL RD Congo staff shall undergo mandatory security training before taking up their duties, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the SMSO. 5. The Head of Mission shall ensure the protection of EU classified information in accordance with Decision 2011/292/EU."; (5) The following subparagraph is added to Article 14(1): "The financial reference amount intended to cover the expenditure related to the Mission for the period from 1 October 2012 to 30 September 2013 shall be EUR 6 750 000."; (6) Article 16 is replaced by the following: "Article 16 Release of classified information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information and documents up to "CONFIDENTIEL UE / EU CONFIDENTIAL" level generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. 2. The HR shall also be authorised to release to the UN, in accordance with the operational needs of the Mission, EU classified information and documents up to "RESTREINT UE / EU RESTRICTED" level which are generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of UN shall be drawn up for this purpose. 3. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information and documents up to "RESTREINT UE / EU RESTRICTED" level which are generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for this purpose. 4. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to the Mission and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council's Rules of Procedure (4). 5. The HR may delegate the powers referred to in paragraphs 1 to 4, as well as the ability to conclude the arrangements referred to in paragraphs 2 and 3 to persons placed under his/her authority, to the Civilian Operations Commander and/or to the Head of Mission. (7) In Article 18, the second paragraph is replaced by the following: "It shall apply from 1 October 2010 to 30 September 2013.". Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 September 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 254, 29.9.2010, p. 33. (2) OJ L 236, 13.9.2011, p. 8. (3) OJ L 141, 27.5.2011, p. 17."; (4) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).";